Citation Nr: 1811258	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis, as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1965 to February 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript from the hearing has been associated with the claims file.

Although the Veteran initially filed a claim of entitlement to service connection for asbestosis, based upon the evidence of record, the Board has characterized the appellant's claim as entitlement to service connection for a respiratory disorder, to include asbestosis, as a result of asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran also filed a timely Notice of Disagreement with the initial rating assigned for a left ankle scar.  However, following the May 2014 Statement of the Case, the Veteran did not perfect a timely appeal for this issue. Therefore, this issue is not before the Board.


FINDING OF FACT

The Veteran's respiratory disorder is attributable to exposure to asbestos during his active duty service.




CONCLUSION OF LAW

The Veteran's respiratory disorder was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Regarding the Veteran's asbestos exposure, there is no specific statutory or regulatory guidance with regard to asbestos-related diseases.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).  The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A review of the Veteran's service personnel records shows that he served aboard the U.S.S. Henrico.  The Board recognizes that during the time the Veteran was in active service, asbestos was known to exist on naval vessels.  An October 1966 personnel record indicates that the Veteran performed duties as a postal clerk aboard the U.S.S. Henrico.  The personnel record further notes that a previous assignment to the deck crew exposed the Veteran to spattered paint.  This record is consistent with the Veteran's testimony at the August 2017 hearing that he was assigned to the deck crew, and his assigned duties involved repairing and painting pipes covered with asbestos insulation.  Given the Veteran's credible testimony that he was exposed to asbestos as part of his assigned duties on the U.S.S. Henrico, the Board concludes that the Veteran had asbestos exposure while on active service.  Although asbestos exposure is not usually associated with the military occupational specialty (MOS) of postal clerk, exposure to asbestos would be consistent with the Veteran's service in this case.  38 U.S.C. § 1154 (a).

The Veteran's service treatment records show that his lungs and chest were normal at the time of separation.  Post-service, the record shows a history of treatment for lung abnormalities consistent with asbestos exposure.  An October 2008 chest x-ray revealed abnormalities of the lungs, including left lung nodules, multifocal lung scarring, mild bilateral diffuse ground-glass opacities, hyperinflation, and multifocal pleural scarring.  In February 2012, radiology of the chest revealed multiple calcified and non-calcified pleural plaques compatible with asbestos related pleural disease without significant interval change, and subtle interstitial changes compatible with early asbestosis.  A March 2013 CT scan of the chest revealed similar findings, compatible with sequela of prior asbestos exposure.  In September 2017, a private medical doctor reported that a CT scan of the chest showed bilateral calcified and non-calcified pleural plaques consistent with asbestosis.  These clinical findings provide sufficient evidence to establish that the Veteran has a current diagnosis of an asbestos-related respiratory disorder.

The Board's finding of asbestos exposure is, in combination with the Veteran's credible and competent lay statements of record regarding his in-service work duties, sufficient to meet the second element of service connection.  In so finding, the Board notes that the Veteran's lay statement of in-service work duties as a deck crewman are competent and credible because it does not require any medical expertise, it pertains to factual circumstances that are directly within the Veteran's capacity to observe, and they are corroborated by an October 1966 personnel record.

Finally, the Board also finds that there is probative medical evidence of an asbestos-related respiratory disorder, as presented by the several medical records which note clinical findings consistent with asbestosis and/or asbestos exposure.  Accordingly, the Board finds that the evidence in support of and against a finding of medical nexus is at least equal.  As such, entitlement to service connection for an asbestos-related respiratory disorder is warranted here.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306.






ORDER

Entitlement to service connection for a respiratory disorder, to include asbestosis, is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


